                                                                                               Entered on Docket
                                                                                               December 20, 2018
                                                                                               EDWARD J. EMMONS, CLERK
                                                                                               U.S. BANKRUPTCY COURT
                                                                                               NORTHERN DISTRICT OF CALIFORNIA


                                             1
                                             2                                              The following constitutes the order of the Court.
                                                                                            Signed: December 20, 2018
                                             3
                                             4
                                                                                            ________________________________________
                                                                                            Charles Novack
                                             5                                              U.S. Bankruptcy Judge

                                             6
                                             7
                                                                                UNITED STATES BANKRUPTCY COURT
                                             8
                                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                            10
                                                  In re:                                              Case No. 18-40217 CN
                                            11
                                                  SIMON S. CHAN,                                      Chapter 7
UNITED STATES BANKRUPTCY COURT




                                            12
  For The Northern District Of California




                                                                   Debtor.
                                            13
                                            14    ANDREW KINGSDALE,                                   Adversary No. 18-4068

                                            15                     Plaintiff,
                                                  vs.                                                 ORDER ON PLAINTIFF’S DISCOVERY
                                            16                                                        DISPUTE LETTER
                                                  SIMON CHAN,
                                            17
                                                                   Defendant.
                                            18
                                            19             The court conducted a hearing on plaintiff Andrew Kingsdale’s (“Kingsdale”) discovery
                                            20   dispute letter on December 7, 2018 and subsequently took defendant Simon Chan’s (“Chan”)
                                            21   objections based on the attorney-client privilege under submission. As stated in this court’s
                                            22   December 10, 2018 order, the court’s resolution of these disputes (except for those matters taken
                                            23   under submission) may be accessed by listening to the audio file arising from the December 7th
                                            24   hearing. This order addresses those disputes taken under submission.
                                            25             In a civil case, state law governs privilege regarding a claim or defense for which state law
                                            26   supplies the rule of decision. See Federal Rule of Evidence 501. Since Kingsdale bases his claims
                                            27   for relief on Bankruptcy Code §§523(a)(2) and 523(a)(6), federal common law controls. Id. The
                                            28   discovery requests at issue seek information related to Chan’s attorney-client relationship with the
                                                                                                      1
                                                 ORDER ON DISCOVERY DISPUTE
                                            Case: 18-04068        Doc# 37       Filed: 12/20/18   Entered: 12/20/18 15:33:20        Page 1 of 3
                                             1   law firm of Watters & Guedenet (which replaced Kingsdale as counsel in certain Contra Costa
                                             2   Superior Court litigation).
                                             3          Billing records may be subject to privilege to the extent such records disclose confidential
                                             4   communications. In re Coyle, 538 B.R. 753, 762 (Bankr. C.D. Ill. 2015), compare In re Grand Jury
                                             5   Subpoena Served upon Doe, 781 F.2d 238, 247 (2nd Cir. 1986)(absent special circumstances, client
                                             6   identity and fee information are not privileged). The Ninth Circuit has recognized that the identify of
                                             7   the client, the amount of the fee, the identification of payment by case file name, and the general
                                             8   purpose of the work performed are usually not protected from disclosure by the attorney-client
                                             9   privilege. Clarke v. American Commerce Nat'l Bank, 974 F.2d 127, 129 (9th Cir. 1992). However,
                                            10   correspondence, bills, ledgers, statements, and time records which reveal the motive of the client in
                                            11   seeking representation, litigation strategy, or the specific nature of the services provided, such as
UNITED STATES BANKRUPTCY COURT




                                            12   researching particular areas of law, fall within the privilege. Id. The burden is on the party asserting
  For The Northern District Of California




                                            13   the privilege to establish all elements of the privilege and to identify the specific communications
                                            14   and grounds supporting the privilege as to each piece of evidence. In re Bautista, 2007 Bankr.
                                            15   LEXIS 4170, *5 (Bankr. N.D. Cal. 2007)(Carlson, J.), citing U.S. v. Martin, 278 F.3d 988, 999-1000
                                            16   (9th Cir. 2002). Accordingly,
                                            17          IT IS HEREBY ORDERED that Chan’s objections to Kingsdale’s Requests for Production
                                            18   Numbers 26, 27 and 36 are overruled. These requests seek retainer agreements, invoices, and
                                            19   payment information, none of which are inherently privileged. Chan may, however, file a motion for
                                            20   a protective order under Federal Rule of Bankruptcy Procedure 7026(c) for each responsive
                                            21   document that contains privileged information. Any motion for a protective order shall be filed by
                                            22   January 4, 2019 and set for hearing on February 11, 2019 at 10:00 a.m. Chan’s objections to
                                            23   Kingsdale’s Requests for Production 28 and 29 are sustained since those requests are overbroad and
                                            24   seek documents that are protected by the attorney-client privilege. Chan’s objections to
                                            25   Interrogatories 15, 16 and 17 are overruled since those interrogatories seek payment information that
                                            26   falls outside of the attorney-client privilege. Chan shall serve his responses to Interrogatories 15, 16
                                            27   and 17 by January 4, 2019.
                                            28                                         *** END OF ORDER ***
                                                                                                     2
                                                 ORDER ON DISCOVERY DISPUTE
                                            Case: 18-04068      Doc# 37        Filed: 12/20/18   Entered: 12/20/18 15:33:20        Page 2 of 3
                                             1
                                             2   Adversary No. 18-4068
                                                                                    COURT SERVICE LIST
                                             3
                                             4
                                                 Recipients are ECF participants.
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
                                            11
UNITED STATES BANKRUPTCY COURT




                                            12
  For The Northern District Of California




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                3
                                                 ORDER ON DISCOVERY DISPUTE
                                            Case: 18-04068     Doc# 37     Filed: 12/20/18   Entered: 12/20/18 15:33:20   Page 3 of 3
